—In a proceeding pursuant to Social Services Law § 384-b, the putative father appeals from an order of disposition of the Family Court, Kings County (Lubow, J.),. dated September 8, 1993, which, upon a determination made after a fact-finding hearing that he had abandoned the child, and after a dispositional hearing, terminated his parental rights on the ground of abandonment.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that the appellant failed to contact the child for the six-month period immediately preceding the filing of the petition, though able to do so. This gave rise to a presumption of abandonment, which the appellant failed to rebut (see, Matter of Charmaine T., 173 AD2d 625, 626). Moreover, the appellant was not prevented from, visiting or communicating with the child during the requisite six-month period. The court also properly found that termination of parental rights to allow for the adoption by his foster mother was in the best interests of the child. Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.